01/25/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0482


                                         DA 20-0482
                                     _________________

A.C.I. CONSTRUCTION, LLC,

              Plaintiff and Appellant,

      v.

ELEVATED PROPERTY INVESTMENTS, LLC,
                                                                      ORDER
LEASE OPTION SOLUTIONS, LLC, WESTERN
BUILDING CENTER, JUSTIN NORBERG,
NORBERG ELECTRIC, LLC, and MONTANA
DIRT WORKS,

              Defendants and Appellees.
.
                                     _________________


       This Court reviews briefs to ensure compliance with the Montana Rules of
Appellate Procedure. After reviewing the Appellant’s opening brief filed on January 22,
2020, this Court has determined that the brief does not comply with the below-referenced
Rules and must be resubmitted.
       M. R. App. P 10(2) requires copies of all papers filed to be served on all parties to
the appeal or review. Appellant’s opening brief does not certify service upon named
parties Western Building Center, Justin Norberg, Norberg Electric, LLC, and Montana
Dirt Works.
       M. R. App. P 12(6)(b)(v) requires that both the cover page and first page of the
brief contain the names, mailing addresses, telephone, fax numbers, and email addresses,
if any, of all parties, including those not represented by counsel.
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to mail a true copy of this Order to the Appellant and to all
parties of record.
       DATED this 25th day of January, 2021.
                                                         For the Court,




                                                         By ________________________
                                                                        Justice




                                                                                   Electronically signed by:
                                        Page 2                                          Dirk Sandefur
                                                                              Justice, Montana Supreme Court
                                                                                       January 25 2021